ORDER
PER CURIAM.
Appellant, Timothy Schleeper (“mov-ant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief after a limited evidentiary hearing was held on the sole issue of whether movant was denied the right to testify in his own defense. Movant seeks to vacate his conviction and sentence for production of a controlled substance section 195.211, RSMo 1994, for which movant was sentenced as a prior and persistent drug offender to twelve years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).